              Case 1:19-cv-08872-RA Document 18 Filed 01/27/20 Page 1 of 18




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
                                       -X
  DOMINGOS S. MARTINS DE MELO and
  NUVIANA LEBOWITZ, individually and on
  behalf of others similarly situated,
                                                                       19-cv-08872-RA
                                   Plaintiffs,
                                                                       ANSWER AND
                    -against-                                          COUNTERLCAIMS

  JOHN L. LOEB, JR. ASSOCIATES, INC.                                   ECF Case
  (D/B/A JOHN L. LOEB JR.), JOHN
  LANGELOTH LOEB JR. , and SHARON
  HANDLER LOEB ,

                                   Defendants.
                                                   -X




            Defendants, by and through their attorneys, submit this Answer and Counterclaims to the

 Complaint filed by Plaintiffs.

                                                 ANSWER

                                        NATURE OF ACTION

       1.        Defendants deny the allegations in paragraph 1 of the Complaint, except admit that

Plaintiffs are former employees of Defendant John Langeloth Loeb Jr. (the former United States

Ambassador to Denmark).

       2.         Defendants deny the allegations in paragraph 2 of the Complaint, except admit that

Defendant John Langeloth Loeb Jr. formerly owned a residence at 237 East 61st Street, New York,

New York 10065 and currently owns residences at 480 Park Avenue Apt. 21H, New York, New York

10022 and 194 Anderson Hill Road, Purchase, NY 10577.
             Case 1:19-cv-08872-RA Document 18 Filed 01/27/20 Page 2 of 18

       3.      Defendants deny the allegations in paragraph 3 of the Complaint, except admit that

Defendant John Langeloth Loeb Jr. owns Defendant John L. Loeb, Jr. Associates, Inc.

       4.      Defendants deny the allegations in paragraph 4 of the Complaint, except admit that

Plaintiff Melo was employed as a cook and live-in houseman at a private residence at 237 East 61st

Street, New York, New York 10065 until shortly before it was sold in 2019, and then as a cook and

non-live-in houseman at private residences at 480 Park Avenue Apt. 21H, New York, New York

10022 and 194 Anderson Hill Road, Purchase, NY 10577, and Plaintiff Lebowitz was employed as

a part-time cook and live-in houseman at a private residence at 194 Anderson Hill Road, Purchase,

NY 10577.

       5.      Defendants deny the allegations in paragraph 5 of the Complaint.

       6.      Defendants deny the allegations in paragraph 6 of the Complaint.

       7.      Defendants deny the allegations in paragraph 7 of the Complaint.

       8.      Defendants deny the allegations in paragraph 8 of the Complaint.

       9.      Defendants aver that paragraph 9 of the Complaint sets forth legal conclusions to

which no response is required.

                                  JURISDICTION AND VENUE

       10.     Defendants aver that paragraph 10 of the Complaint sets forth legal conclusions to

which no response is required.

       11.      Defendants deny the allegations in paragraph 11 of the Complaint, except admit that

Defendant John Langeloth Loeb Jr. owns residences located in this district and that Plaintiffs were

employed by Defendant John Langeloth Loeb Jr. in this District, and aver that to the extent paragraph

11 sets forth legal conclusions, no response is required.

                                                 PARTIES

                                                  Plaintiffs

       12.     Defendants admit the allegations in paragraph 12 of the Complaint.
             Case 1:19-cv-08872-RA Document 18 Filed 01/27/20 Page 3 of 18
       13.     Defendants deny the allegations in paragraph 13 of the Complaint, except admit that

Plaintiff Melo was employed by Defendant John Langeloth Loeb Jr. from March 2015 to April 2019

at 237 East 61st Street, New York, New York 10065, and from April 2019 to August 12, 2019 at

194 Anderson Hill Road, Purchase, NY 10577 and 480 Park Avenue Apt. 21H, New York, New

York 10022.

       14.    Defendants admit the allegations in paragraph 14 of the Complaint.

       15.    Defendants deny the allegations in paragraph 15 of the Complaint. Plaintiff Lebowitz

was employed by Defendant John Langeloth Loeb Jr. at 194 Anderson Hill Road, Purchase, NY

10577 from August 11, 2014 to April 28, 2015 (when her employment was terminated after she told

Ambassador Loeb that she was receiving Social Security benefits through her deceased husband and

had been working even though she was not supposed to be working or she would get in trouble with

the Social Security Administration) and October 29, 2016 to July 5, 2019.

                                              Defendants

       16.      Defendants deny the allegations in paragraph 16 of the Complaint, except admit that

Defendant John Langeloth Loeb Jr. formerly owned a residence at 237 East 61st Street, New York,

New York 10065 and currently owns residences at 480 Park Avenue Apt. 21H, New York, New York

10022 and 194 Anderson Hill Road, Purchase, NY 10577.

       17.     Defendants deny the allegations in paragraph 17 of the Complaint, except admit that

Defendant John Langeloth Loeb Jr. owns Defendant John L. Loeb, Jr. Associates, Inc., a domestic

corporation organized and existing under the laws of the State of New York.

       18.     Defendants deny the allegations in paragraph 18 of the Complaint, except admit that

Defendant John Langeloth Loeb Jr. is an individual who owns Defendant John L. Loeb, Jr.

Associates, Inc., and aver that to the extent paragraph 18 sets forth legal conclusions, no response is

required.

       19.     Defendants deny the allegations in paragraph 19 of the Complaint, except admit that
             Case 1:19-cv-08872-RA Document 18 Filed 01/27/20 Page 4 of 18
Sharon Handler Loeb is an individual, and aver that to the extent paragraph 19 sets forth legal

conclusions, no response is required.

                                    FACTUAL ALLEGATIONS

                                Defendants Constitute Joint Employers

       20.      Defendants deny the allegations in paragraph 20 of the Complaint, except admit that

Defendant John Langeloth Loeb Jr. formerly owned a residence at 237 East 61st Street, New York,

New York 10065 and currently owns residences at 480 Park Avenue Apt. 21H, New York, New York

10022 and 194 Anderson Hill Road, Purchase, NY 10577.

       21.     Defendants deny the allegations in paragraph 21 of the Complaint, except admit that

Defendant John Langeloth Loeb Jr. owns Defendant John L. Loeb, Jr. Associates, Inc.

       22.     Defendants deny the allegations in paragraph 22 of the Complaint, and aver that to

the extent paragraph 22 sets forth legal conclusions, no response is required.

       23.     Defendants deny the allegations in paragraph 23 of the Complaint, except as to

Defendant John Langeloth Loeb Jr.

       24.     Defendants deny the allegations in paragraph 24 of the Complaint, and aver that to

the extent paragraph 24 sets forth legal conclusions, no response is required.

       25.     Defendants deny the allegations in paragraph 25 of the Complaint, and aver that to

the extent paragraph 25 sets forth legal conclusions, no response is required.

       26.     Defendants deny the allegations in paragraph 26 of the Complaint, except admit that

Defendant John Langeloth Loeb Jr. is an individual who owns Defendant John L. Loeb, Jr.

Associates, Inc., and aver that to the extent paragraph 26 sets forth legal conclusions, no response is

required.

       27.     Defendants deny the allegations in paragraph 27 of the Complaint, except admit that

Defendant John Langeloth Loeb Jr. employed Plaintiffs, and aver that to the extent paragraph 27 sets

forth legal conclusions, no response is required.
             Case 1:19-cv-08872-RA Document 18 Filed 01/27/20 Page 5 of 18
       28.     Defendants deny the allegations in paragraph 28 of the Complaint.

       29.     Defendants deny the allegations in the first sentence of paragraph 29 of the

Complaint, and aver that to the extent paragraph 29 sets forth legal conclusions, no response is

required. Deny knowledge or information sufficient to form a belief as to the truth of the allegations

in the second sentence of paragraph 29 of the Complaint.

                                         Individual Plaintiffs

       30.     Defendants deny the allegations in paragraph 30 of the Complaint, except admit that

Defendant John Langeloth Loeb Jr. employed Plaintiffs as cooks and at times as live-in houseman.

                                  Plaintiff Domingos S. Martins de Melo

       31.     Defendants deny the allegations in paragraph 31 of the Complaint, except admit that

Plaintiff Melo was employed by Defendant John Langeloth Loeb Jr. from March 2015 to August

12, 2019.

       32.     Defendants deny the allegations in paragraph 32 of the Complaint, except admit

Defendant John Langeloth Loeb Jr. employed Plaintiff Melo as a cook and as a houseman who at

times was live-in and at times was not live-in.

       33.     Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 33 of the Complaint.

       34.     Defendants deny the allegations in paragraph 34 of the Complaint.

       35.     Defendants deny the allegations in paragraph 35 of the Complaint.

       36.     Defendants deny the allegations in paragraph 36 of the Complaint. Defendants aver

that Plaintiff Melo’s own timesheets, which he started completing in March 2018, contradict his

allegations about the hours he worked at the Manhattan location (237 East 61st Street, New York,

New York 10065).

       37.     Defendants deny the allegations in paragraph 37 of the Complaint. Defendants aver

that Plaintiff Melo’s own timesheets, which he started completing in March 2018, contradict his
             Case 1:19-cv-08872-RA Document 18 Filed 01/27/20 Page 6 of 18
allegations about the hours he worked at the Purchase and 480 Park Avenue locations during this

time period.

       38.     Defendants deny the allegations in paragraph 38 of the Complaint. Defendants aver

that Plaintiff Melo’s own timesheets, which he started completing in March 2018, contradict his

allegations about the hours he worked at the Purchase and 480 Park Avenue locations during this

time period.

       39.     Defendants deny the allegations in paragraph 39 of the Complaint.

       40.     Defendants deny the allegations in paragraph 40 of the Complaint.

       41.     Defendants deny the allegations in paragraph 41 of the Complaint.
              Case 1:19-cv-08872-RA Document 18 Filed 01/27/20 Page 7 of 18
       42.      Defendants deny the allegations in paragraph 42 of the Complaint, except admit that

Plaintiff Melo was paid overtime.

       43.      Defendants deny the allegations in paragraph 43 of the Complaint. Plaintiff Melo

sought to be paid for his commuting time driving himself to and from work, submitting fraudulent

bills for such commuting time.

       44.      Defendants deny the allegations in paragraph 44 of the Complaint.

       45.      Defendants deny the allegations in paragraph 45 of the Complaint.

       46.      Defendants deny the allegations in paragraph 46 of the Complaint.

       47.      Defendants deny the allegations in paragraph 47 of the Complaint, except admit that

prior to March 2018, Defendants did not utilize any time tracking device such as punch cards, and

aver that Melo’s employer has other evidence of his work hours, including but not limited to the

observations of other employees.      Defendants also aver that Plaintiff Melo submitted false

timesheets.

       48.      Defendants deny the allegations in paragraph 48 of the Complaint.

       49.      Defendants deny the allegations in paragraph 49 of the Complaint.

       50.      Defendants deny the allegations in paragraph 50 of the Complaint.

       51.      Defendants deny the allegations in paragraph 51 of the Complaint.

       52.      Defendants deny the allegations in paragraph 52 of the Complaint.

       53.      Defendants deny the allegations in paragraph 53 of the Complaint. Defendants aver

that Plaintiff Melo was asked to take the train to commute from his home in Queens to and from

work at 194 Anderson Hill Road, Purchase, NY 10577, but refused and insisted on driving his car.

                                      Plaintiff Nuviana Lebowitz

       54.     Defendants deny the allegations in paragraph 54 of the Complaint, and aver that

Plaintiff Lebowitz was employed by Defendant John Langeloth Loeb Jr. at 194 Anderson Hill Road,

Purchase, NY 10577 from August 11, 2014 to April 28, 2015 (when her employment was terminated
             Case 1:19-cv-08872-RA Document 18 Filed 01/27/20 Page 8 of 18
after she told Ambassador Loeb that she was receiving Social Security benefits through her deceased

husband and had been working even though she was not supposed to be working or she would get

in trouble with the Social Security Administration) and October 29, 2016 to July 5, 2019.

       55.    Defendants deny the allegations in paragraph 55 of the Complaint, and aver that

Defendant John Langeloth Loeb Jr. employed Plaintiff Lebowitz as a cook.

       56.    Defendants deny knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 56 of the Complaint.

       57.     Defendants deny the allegations in paragraph 57 of the Complaint.

       58.     Defendants deny the allegations in paragraph 58 of the Complaint, and aver that

Plaintiff Lebowitz worked part-time only two days per week and did not work in excess of 40 hours

per week.

       59.     Defendants deny the allegations in paragraph 59 of the Complaint. Defendants aver

that not only did Plaintiff Lebowitz not work the hours alleged, she often failed to perform her

assigned duties and other employees had to perform them instead.

       60.     Defendants deny the allegations in paragraph 60 of the Complaint. Defendants aver

that not only did Plaintiff Lebowitz not work the hours alleged, she often failed to perform her

assigned duties and other employees had to perform them instead. Defendants also aver that Plaintiff

Lebowitz submitted grossly inflated, knowingly false timesheets.

       61.     Defendants admit the allegations in paragraph 61 of the Complaint.

       62.     Defendants deny the allegations in paragraph 62 of the Complaint.

       63.     Defendants deny the allegations in paragraph 63 of the Complaint.

       64.     Defendants deny the allegations in paragraph 64 of the Complaint.

       65.     Defendants deny the allegations in paragraph 65 of the Complaint.

       66.     Defendants deny the allegations in paragraph 66 of the Complaint.

       67.     Defendants deny the allegations in paragraph 67 of the Complaint, and aver that not
             Case 1:19-cv-08872-RA Document 18 Filed 01/27/20 Page 9 of 18
only did Plaintiff Lebowitz take breaks, she often took unauthorized extended breaks for hours out

of the house when Defendant John Langeloth Loeb Jr. was not home.

       68.     Defendants admit the allegations in paragraph 68 of the Complaint, and aver that

Lebowitz’s employer has other evidence of her work hours.

       69.     Defendants admit the allegation in paragraph 69 of the Complaint that Plaintiff

Lebowitz was not given notice regarding an overtime rate, and otherwise deny the allegations in

paragraph 69 of the Complaint.

       70.     Defendants deny the allegations in paragraph 70 of the Complaint.

       71.     Defendants deny the allegations in paragraph 71 of the Complaint.

       72.     Defendants admit the allegation in paragraph 72 of the Complaint.

                                 Defendants’ General Employment Practices

     73.       Defendants deny the allegations in paragraph 73 of the Complaint.

     74.       Defendants deny the allegations in paragraph 74 of the Complaint.

     75.       Defendants deny the allegations in paragraph 75 of the Complaint.

     76.       Defendants deny the allegations in paragraph 76 of the Complaint.

     77.       Defendants deny the allegations in paragraph 77 of the Complaint.

     78.       Defendants deny the allegations in paragraph 78 of the Complaint.

     79.       Defendants deny the allegations in paragraph 79 of the Complaint.

     80.       Defendants deny the allegations in paragraph 80 of the Complaint.

     81.       Defendants deny the allegations in paragraph 81 of the Complaint.
             Case 1:19-cv-08872-RA Document 18 Filed 01/27/20 Page 10 of 18

     82.        Defendants deny the allegations in paragraph 82 of the Complaint.

     83.        Defendants deny the allegations in paragraph 83 of the Complaint.

     84.        Defendants deny the allegations in paragraph 84 of the Complaint.

     85.        Defendants deny the allegations in paragraph 85 of the Complaint.

     86.        Defendants deny the allegations in paragraph 86 of the Complaint, and aver that

paragraph 86 of the Complaint sets forth legal conclusions to which no response is required.

                             FIRST CAUSE OF ACTION
             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

     87.        Defendants repeat and reallege all paragraphs above as though fully set forth herein.

     88.        Defendants deny the allegations in paragraph 88 of the Complaint, and aver that

paragraph 88 of the Complaint sets forth legal conclusions to which no response is required.

     89.        Defendants deny the allegations in paragraph 89 of the Complaint.

     90.        Defendants deny the allegations in paragraph 90 of the Complaint, and aver that

paragraph 90 of the Complaint sets forth legal conclusions to which no response is required.

       91.      Defendants deny the allegations in paragraph 91 of the Complaint, and aver that

paragraph 91 of the Complaint sets forth legal conclusions to which no response is required.

     92.        Defendants deny the allegations in paragraph 92 of the Complaint, and aver that

paragraph 92 of the Complaint sets forth legal conclusions to which no response is required.

     93.        Defendants deny the allegations in paragraph 93 of the Complaint, and aver that

paragraph 93 of the Complaint sets forth legal conclusions to which no response is required.

                            SECOND CAUSE OF ACTION
               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

     94.        Defendants repeat and reallege all paragraphs above as though fully set forth herein.

     95.        Defendants deny the allegations in paragraph 95 of the Complaint, and aver that

paragraph 95 of the Complaint sets forth legal conclusions to which no response is required.

     96.        Defendants deny the allegations in paragraph 96 of the Complaint, and aver that
             Case 1:19-cv-08872-RA Document 18 Filed 01/27/20 Page 11 of 18
paragraph 96 of the Complaint sets forth legal conclusions to which no response is required.

      97.       Defendants deny the allegations in paragraph 97 of the Complaint, and aver that

paragraph 97 of the Complaint sets forth legal conclusions to which no response is required.

                             THIRD CAUSE OF ACTION
                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      98.       Defendants repeat and reallege all paragraphs above as though fully set forth herein.

      99.       Defendants deny the allegations in paragraph 99 of the Complaint, and aver that

paragraph 92 of the Complaint sets forth legal conclusions to which no response is required.

      100.      Defendants deny the allegations in paragraph 100 of the Complaint, and aver that

paragraph 100 of the Complaint sets forth legal conclusions to which no response is required.

      101.      Defendants deny the allegations in paragraph 101 of the Complaint, and aver that

paragraph 101 of the Complaint sets forth legal conclusions to which no response is required.

     102.       Defendants deny the allegations in paragraph 102 of the Complaint, and aver that

paragraph 102 of the Complaint sets forth legal conclusions to which no response is required.

                               FOURTH CAUSE OF ACTION
                        VIOLATION OF THE OVERTIME PROVISIONS
                          OF THE NEW YORK STATE LABOR LAW

      103.      Defendants repeat and reallege all paragraphs above as though fully set forth herein.

      104.      Defendants deny the allegations in paragraph 104 of the Complaint, and aver that

paragraph 104 of the Complaint sets forth legal conclusions to which no response is required.

      105.      Defendants deny the allegations in paragraph 105 of the Complaint, and aver that

paragraph 105 of the Complaint sets forth legal conclusions to which no response is required.

      106.      Defendants deny the allegations in paragraph 106 of the Complaint, and aver that

paragraph 106 of the Complaint sets forth legal conclusions to which no response is required.

                              FIFTH CAUSE OF ACTION
                   VIOLATION OF THE NOTICE AND RECORDKEEPING
                    REQUIREMENTS OF THE NEW YORK LABOR LAW

      107.      Defendants repeat and reallege all paragraphs above as though fully set forth herein.
            Case 1:19-cv-08872-RA Document 18 Filed 01/27/20 Page 12 of 18

     108.      Defendants deny the allegations in paragraph 108 of the Complaint, and aver that

paragraph 108 of the Complaint sets forth legal conclusions to which no response is required.

     109.      Defendants deny the allegations in paragraph 109 of the Complaint, and aver that

paragraph 109 of the Complaint sets forth legal conclusions to which no response is required.

                              SIXTH CAUSE OF ACTION
                        VIOLATION OF THE WAGE STATEMENT
                      PROVISIONS OF THE NEW YORK LABOR LAW

     110.      Defendants repeat and reallege all paragraphs above as though fully set forth herein.

     111.      Defendants deny the allegations in paragraph 111 of the Complaint, and aver that

paragraph 111 of the Complaint sets forth legal conclusions to which no response is required.

     112.      Defendants deny the allegations in paragraph 112 of the Complaint, and aver that

paragraph 112 of the Complaint sets forth legal conclusions to which no response is required.

                                  SEVENTH CAUSE OF ACTION
                                 RECOVERY OF EQUIPMENT
                                         COSTS

     113.      Defendants repeat and reallege all paragraphs above as though fully set forth herein.

     114.      Defendants deny the allegations in paragraph 114 of the Complaint, and aver that

paragraph 114 of the Complaint sets forth legal conclusions to which no response is required.

     115.      Defendants deny the allegations in paragraph 115 of the Complaint, and aver that

paragraph 115 of the Complaint sets forth legal conclusions to which no response is required.

                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

 Defendants by:

         (a)     Defendants aver that paragraph (a) of the Prayer For Relief sets forth legal

 conclusions to which no response is required;

         (b)     Defendants aver that paragraph (b) of the Prayer For Relief sets forth legal

 conclusions to which no response is required;

         (c)     Defendants aver that paragraph (c) of the Prayer For Relief sets forth legal
        Case 1:19-cv-08872-RA Document 18 Filed 01/27/20 Page 13 of 18
conclusions to which no response is required;

       (d)    Defendants aver that paragraph (d) of the Prayer For Relief sets forth legal

conclusions to which no response is required;

       (e)    Defendants aver that paragraph (e) of the Prayer For Relief sets forth legal

conclusions to which no response is required;

       (f)    Defendants aver that paragraph (f) of the Prayer For Relief sets forth legal

conclusions to which no response is required;

       (g)    Defendants aver that paragraph (g) of the Prayer For Relief sets forth legal

conclusions to which no response is required;

       (h)    Defendants aver that paragraph (h) of the Prayer For Relief sets forth legal

conclusions to which no response is required;

       (i)    Defendants aver that paragraph (i) of the Prayer For Relief sets forth legal

conclusions to which no response is required;

       (j)    Defendants aver that paragraph (j) of the Prayer For Relief sets forth legal

conclusions to which no response is required;

       (k)    Defendants aver that paragraph (k) of the Prayer For Relief sets forth legal

conclusions to which no response is required;

       (l)    Defendants aver that paragraph (l) of the Prayer For Relief sets forth legal

conclusions to which no response is required;

       (m)    Defendants aver that paragraph (m) of the Prayer For Relief sets forth legal

conclusions to which no response is required;

       (n)    Defendants aver that paragraph (n) of the Prayer For Relief sets forth legal

conclusions to which no response is required;

       (o)     Defendants aver that paragraph (o) of the Prayer For Relief sets forth legal

conclusions to which no response is required;

       (p)    Defendants aver that paragraph (p) of the Prayer For Relief sets forth legal
            Case 1:19-cv-08872-RA Document 18 Filed 01/27/20 Page 14 of 18
  conclusions to which no response is required; and

           (q)     Defendants aver that paragraph (q) of the Prayer For Relief sets forth legal

  conclusions to which no response is required.

                                     AFFIRMATIVE DEFENSES

                                  FIRST AFFIRMATIVE DEFENSE

     116.        Plaintiffs’ claims are barred, in whole or in part, by the applicable statute of

limitations.

                               SECOND AFFIRMATIVE DEFENSE

     117.        Plaintiffs’ claims are barred by the doctrines of unclean hands and estoppel.

                                THIRD AFFIRMATIVE DEFENSE

     118.        Plaintiffs are precluded from recovery because of their own wrongdoing or negligent

conduct.

                               FOURTH AFFIRMATIVE DEFENSE

     119.        Plaintiffs’ claims are barred due to their commission of fraudulent and/or illegal

conduct.

                                FIFTH AFFIRMATIVE DEFENSE

     120.        Plaintiffs’ claims under NYLL 195 are barred because they were paid all wages due.

                                SIXTH AFFIRMATIVE DEFENSE

     121.        Plaintiffs are not entitled to liquidated damages because Defendants at all time acted

in good faith.

                              SEVENTH AFFIRMATIVE DEFENSE

     122.        Plaintiffs breached the faithless servant doctrine and their fiduciary duties.

                                          COUNTERCLAIMS

     1.          Defendant John Langeloth Loeb Jr. sold 237 East 61st Street, New York, New York

10065, where Plaintiff Melo had worked as a live-in houseman and cook, at the end of April 2018.

     2.          Subsequently, Plaintiff Melo was asked if he wanted to continue in the job, but
          Case 1:19-cv-08872-RA Document 18 Filed 01/27/20 Page 15 of 18
working at 194 Anderson Hill Road, Purchase, NY 10577, and at 480 Park Avenue Apt. 21H, New

York, New York 10022, as a cook and non-live-in houseman. He agreed.

    3.        Plaintiff Melo was asked by Sharon Handler Loeb multiple times to take the train to

commute from his home in Queens to work at 194 Anderson Hill Road, Purchase, NY 10577, but

he refused and insisted on driving his car.

    4.        Plaintiff Melo nevertheless began systematically defrauding Defendant John

Langeloth Loeb Jr. by submitting to the bookkeeper handwritten requests for payment for time

spent driving for his commute.

    5.        Plaintiff Melo even sometimes submitted requests for payment for two round trips

in one day, even though he never drove to and from the Purchase home twice in one day.

    6.        Plaintiff Melo even sometimes submitted requests for payment for the commute of

his daughter Beatriz Melo when she came to work with him.

    7.        The bookkeeper, misled by Plaintiff Melo into believing the time was compensable

time spent working rather than commuting, complied with Plaintiff Melo’s requests for payment

without authorization.

    8.        Plaintiff Melo deliberately submitted these requests directly to the bookkeeper,

rather than put the time on his weekly timesheets, because he knew he was not supposed to be paid

for commuting time. He knew that the timesheets were reviewed by his supervisor for approval,

and it would have been obvious that he was listing a “Start Time” that was before he arrived at the

Purchase home for work and that he was improperly including commuting time as work time.

    9.        Plaintiff Melo continued to fraudulently submit to the bookkeeper and be paid for

commuting time even after Defendant Sharon Handler Loeb reiterated to him in July 2019 that

commuting time was not work time that he was to be paid for.

    10.       In addition, Plaintiff Melo systematically engaged in double-dipping, defrauding

Defendant John Langeloth Loeb Jr. by submitting to the bookkeeper handwritten requests for

payment for time spent driving Defendant Sharon Handler Loeb on errands or from the home in
          Case 1:19-cv-08872-RA Document 18 Filed 01/27/20 Page 16 of 18
Purchase to the home in Manhattan -- even though he was already being paid his hourly wage for

that same time.

    11.       The bookkeeper, misled by Plaintiff Melo into believing the time was compensable

time Plaintiff Melo was not otherwise being compensated for, complied with Plaintiff Melo’s

requests for payment without authorization.

    12.       Plaintiff Melo deliberately submitted these requests directly to the bookkeeper,

rather than put the time on his weekly timesheets, because he knew he was already being paid for

this time and that it was already listed as work time on his timesheets.

    13.       Neither Defendant John Langeloth Loeb Jr. nor Defendant Sharon Handler Loeb

were aware at the time that Plaintiff Melo was engaging in these frauds.

    14.       Plaintiff Melo also systematically defrauded Defendant John Langeloth Loeb Jr. by

submitting to the bookkeeper requests for reimbursement for personal expenses, for example for

snacks and meals purchased on work days including breakfast before work and for meals of people

he was eating with (the policy was to reimburse up to a maximum of $15 per diem for an

employee’s lunch, not other meals or the meals of other people, and Plaintiff Melo’s meal expenses

were often not for lunch, were often well over $15, and included the meals of other people), parking

near his home in Queens, plywood, his Macy’s personal credit card, and even for a Rubik’s Cube.

    15.       The bookkeeper, misled by Plaintiff Melo into believing the expenses were

reimbursable, complied with some of Plaintiff Melo’s requests for payment without authorization.

    16.       When it was discovered that Plaintiff Melo was engaging in this expense fraud, the

bookkeeper asked Plaintiff Melo questions in writing on the expense requests about what the

expenses were for, but Plaintiff Melo failed to respond, as he knew he was not entitled to

reimbursed.

    17.       Plaintiffs Melo and Lebowitz also submitted false timesheets.
          Case 1:19-cv-08872-RA Document 18 Filed 01/27/20 Page 17 of 18
                            FIRST COUNTERCLAIM
                 BREACH OF THE FAITHLESS SERVANT DOCTRINE/
                BREACH OF FICUDIARY DUTY AGAINST PLAINTIFFS

    18.       Defendants repeat and reallege all paragraphs above as though fully set forth herein.

    19.       Plaintiffs’ misconduct breached their duty of loyalty and good faith, they acted

adversely to the interests of their employment, and/or their misconduct and unfaithfulness

substantially violated their contract of service such that it permeated the employee’s service.

    20.       Plaintiffs therefore must forfeit, and disgorge, all compensation received during the

time period in which they violated their duties.

                            SECOND COUNTERCLAIM
                    BREACH OF CONTRACT AGAINST PLAINTIFFS

    21.       Defendants repeat and reallege all paragraphs above as though fully set forth herein.

    22.       Plaintiffs breached their agreements with their employer concerning the terms and

conditions of their employment.

    23.       Plaintiff’s breaches of their agreements damaged their employer.

                           THIRD COUNTERCLAIM
                  CONVERSION/THEFT AGAINST PLAINTIFF MELO

    24.       Defendants repeat and reallege all paragraphs above as though fully set forth herein.

    25.       Plaintiff Melo intentionally obtained payments from his employer for driving time,

personal expenses, and compensation to which he was not entitled.

                              FOURTH COUNTERCLAIM
                           FRAUD AGAINST PLAINTIFF MELO

    26.       Defendants repeat and reallege all paragraphs above as though fully set forth herein.

    27.       Plaintiff Melo misrepresented the nature of the driving time he was seeking payment

for, that the expenses he seeking reimbursement for were business expenses to which he was

entitled to reimbursement, and his time on his timesheets.

    28.       Plaintiff Melo knew these misrepresentations were false.

    29.       Plaintiff Melo made these misrepresentations with the intent to deceive and for the
          Case 1:19-cv-08872-RA Document 18 Filed 01/27/20 Page 18 of 18
purpose of inducing the recipient to act upon it and pay him amounts to which he was not entitled.

    30.       The recipient of Plaintiff Melo’s misrepresentations relied on them, resulting in

damage to Plaintiff Melo’s employer by paying him amounts to which he was not entitled.

                                     PRAYER FOR RELIEF

WHEREFORE, Defendant John Langeloth Loeb Jr. demands trial by jury, and prays for judgment

in his favor a) against Plaintiffs for forfeiture and disgorgement of compensation, in amounts to be

determined at trial, plus interest, costs, expenses, and disbursements incurred in this action, and b)

against Plaintiff Melo for damages of an amount to be determined at trial, plus interest, costs,

expenses, and disbursements incurred in this action, and c) such other and further relief as the Court

my deem just and proper.



Dated: January 27, 2020
       New York, New York

                                               LAW OFFICE OF MICHAEL GRENERT, PLLC


                                               By:________s/_____________________________
                                               Michael E. Grenert
                                               Counsel for Defendants
                                               214 W. 29th St., 2nd Floor
                                               New York, New York 10001-5340
                                               Telephone: (917) 553-2050
                                               Facsimile: (917) 725-8525
                                               Email: mgrenert@grenertlaw.com
